O'CONNOR PLAYDON GUBEN & INOUYE LLP
A LIMIIED LIABILITY LAW PARTNERSHIP

JERROLD K. GUBEN           3107-0
733 Bishop Street, Suite 2400
Honolulu, Hawaii 96813
Telephone: (808)524-8350
Facsimile: (808)531-8628
JKG@opgilaw.com

Attorney for Debtors and
Debtors-in-Possession,
AGU PLUS, LLC and AGU-V,INC.

                      IN THE UNITED STATES BANKRUPTCY COURT

                               FOR THE DISTRICT OF HAWAII

 In re                                            Case No. 19-01529
 AGUPLUS,LLC,                                     Case No. 19-01530
                                                 (Chapter 11)
                     Debtor and                  (Jointly Administered)
                     Debtor-in-Possession.

 In re
 AGU-V,INC.,                                      Hearing:
                                                  Date:
                     Debtor and                   Time:
                     Debtor-in-Possession.        Judge: Honorable Robert J. Faris


     MOTION TO AUTHORIZE SALE OF PERSONAL PROPERTY AND
       PAYMENT OF LIQUIDATOR AND FOR RELATED RELIEF;
                         EXHIBIT A

                     Rika Takahashi, the Responsible Person of AguPlus, LLC and Agu-V,

Inc.,jointly administered, moves this Court as follows:




566509v1\55555\JKG
 U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 97 Filed 01/27/20 Page 1 of 13
                      1.   To authorize the Debtor to sell in lots or in bulk, at public auction

sale or private sale, through eBay, Craigslist, or a similar online method, Debtors'

 personal property used in Debtors' business as a ramen restaurant located at the

Debtors' formerly leased premises at,

                           Ward Village (currently closed)
                           1200 Ala Moana Blvd.,#657
                           Honolulu, HI 96814

                           Ala Moana Center (currently closed)
                           1450 Ala Moana Blvd., 2nd Floor
                           Honolulu, HI 96814

                           2146 Kalakaua Avenue,#101 (currently closed)
                           Honolulu, HI 96815

                           Pearlridge (currently closed)
                           98-1005 Moanalua Road
                           Aiea, HI 96701

                           Marketplace (currently closed)
                           590 Farrrington Highway, Suite 510
                           Kapolei, HI 96707

                           Central Kitchen (currently closed)
                           2300 N. King Street, Suite 101
                           Honolulu, HI 96819

                           925 Isenberg Street (to be reopened)
                           Honolulu, HI 96826

including furniture, fixtures and equipment, to the extent available and any other

property owned by "Debtors" which is identified by the Debtors being appropriate

to include in the proposed sale (the "Property").


589343v1\19-110\JKG
                                                 2
 U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 97 Filed 01/27/20 Page 2 of 13
                     2.   To authorize the Debtor to pay David Bradt of Finders Keepers

 Etc. dba Oahu Auctions ("Oahu Auctions") fees and costs as per the Order of

 December 18, 2019, authorizing the employment of David Brandt, and allow Oahu

 Auctions to deduct its fee and costs from the gross sales proceeds without any further

 order this Court, and direct Oahu Auctions to pay the net proceeds to the Estate,

 subject to Oahu Auctions providing a detailed accounting to the Trustee of the

 auction results and proceeds.

                     3.   To order the Property be sold free and clear. The Debtors are

informed that the Property is not encumbered or subject to any valid security interest.

                     4.   To include provisions pursuant to Rule 6004(h) of the Federal

Rules of Bankruptcy Procedure that there shall not be a 14 day stay from entry of

Order granting the Motion to allow Oahu Auctions the flexibility to place the

Property in an appropriate auction or to make a private sale,through eBay, Craigslist,

or a similar online method when an opportunity arises.

                     5.   Attached as Exhibit A to Declaration of Rika Takahashi are the

items of personal property sold in the online auction of the Ala Moana Agu Ramen

location.

                     6.   An Exhibit B will be provided as additional personal property is

"identified" and sold or liquidated by auction or private sale.




589343v1\19-110UKG
                                               3
 U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 97 Filed 01/27/20 Page 3 of 13
                      This Motion is based upon 11 U.S.C. §§ 327 and 363(b), Rule 2002 and

6004 of the Federal Rules of Bankruptcy Procedure, LBR 6004-1(e) and 9013-1(c),

the Declaration of Rika Takahashi and such other and further matters as may be

presented herein.

                      DATED: Honolulu, Hawaii, January 27, 2020.



                                                      c e.L            --4-`A
                                              JERROLD K. G BEN
                                              Attorney for Debtors
                                              and Debtors-in-Possession
                                              AGUPLUS LLC and AGU-V,INC.




589343v1\19-110\JKG
                                                4
 U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 97 Filed 01/27/20 Page 4 of 13
O'CONNOR PLAYDON GUBEN & INOUYE LLP
A LIMITED LIABILITY LAW PARTNERSHIP

JERROLD K. GUBEN 3107-0
733 Bishop Street, Suite 2400
Honolulu, Hawaii 96813
Telephone: (808)524-8350
Facsimile: (808)531-8628
JKG@opgilaw.com

Attorney for Debtors and
Debtors-in-Possession,
AGU PLUS,LLC and AGU-V,INC.

               IN THE UNITED STATES BANKRUPTCY COURT

                        FOR THE DISTRICT OF HAWAII

In re                                         Case No. 19-01529
AGUPLUS,LLC,                                  Case No. 19-01530
                                             (Chapter 11)
             Debtor and                      (Jointly Administered)
             Debtor-in-Possession.

In re
AGU-V,INC.,                                   Hearing:
                                              Date:
             Debtor and                       Time:
             Debtor-in-Possession.            Judge: Honorable Robert J. Faris


                   DECLARATION OF RIKA TAKAHASHI;
                             EXHIBIT A

             I,RIKA TAKAHASHI,hereby declare as follows:

             1.    I have personal knowledge of facts stated in this Declaration

and if called as a witness in this action, I could and would testify to all matters set

forth herein of my own knowledge.


 U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 97 Filed 01/27/20 Page 5 of 13
                      2.   I am the duly appointed Designated Responsible Person of the

Estate of AguPlus, LLC and Agu-V, Inc., the jointly administered Debtors-in-

Possession ("Debtors"), and submit this Declaration in support of the Motion to

Authorize Sale of Personal Property and Payment of Liquidator and for Related

Relief filed herewith.

                  3.       The record reflects that this bankruptcy case was commenced as

a Chapter 11 case by a voluntary petition filed on November 29, 2019. At the time

of the filing, the Debtors had ceased operations and had closed the following

locations:

                           Ward Village (currently closed)
                           1200 Ala Moana Blvd.,#657
                           Honolulu, HI 96814

                           Ala Moana Center (currently closed)
                           1450 Ala Moana Blvd., 2nd Floor
                           Honolulu, HI 96814

                           2146 Kalakaua Avenue,#101 (currently closed)
                           Honolulu, HI 96815

                           925 Isenberg Street (currently closed)
                           Honolulu, HI 96826

                           Pearlridge (currently closed)
                           98-1005 Moanalua Road
                           Aiea, HI 96701

                           Marketplace (currently closed)
                           590 Farrrington Highway, Suite 510
                           Kapolei, HI 96707

589369v1/19-110/JKG
                                                2
 U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 97 Filed 01/27/20 Page 6 of 13
                       Central Kitchen (currently closed)
                       2300 N. King Street, Suite 101
                       Honolulu, HI 96819


                  4.   The Debtors' personal property primarily was and is located at

leased premises in the above-referenced locations, and at a storage locker at a

public storage facility in Pearl City, Hawaii.

                  5.   On and after December 18, 2019, David Brandt of Finders

Keepers, ETC., a Nevada corporation, dba Oahu Auctions ("Oahu Auctions"), who

was the Court approved auctioneer for the Debtors, inspected the personal property

at the various leased premises, where he could obtain access, including the Ala

Moana Shopping Center, Waikiki and Kapolei Market Place locations, and public

storage locker in Pearl City, Hawaii. At other locations, the landlords had disposed

of the personal property when a writ of possession was issued, or had relet the

premises to a new tenant and the estate property was difficult to identify.

                  6.   On December 18, 2019, an Order Granting Application of

Professional under 11 U.S.C. § 327(a) (Docket 54) was entered, authorizing

employment of Oahu Auctions to assist the Debtors as liquidator.

                  7.   I proposed to sell Debtors' personal property used in the

Debtors' ramen restaurant business at the several locations as per foregoing

Motion, and the property owned at the Ala Moana location, which is identified in

Exhibit A, as being appropriate to include in the proposed sale (the "Property"), in
589369v1/19-110/JKG
                                           3
 U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 97 Filed 01/27/20 Page 7 of 13
bulk or in lots, at public auction sale or private sale, through eBay, Craigslist or a

similar online method. The sale of the items on Exhibit A raised $33,000.00.

                 8.      There are no security interests in the personal property shown

in the Debtors' Schedules and confirmed by a Financing Statement and Lien

Report dated November 26, 2019.

                 9.      In my opinion, a sale of the Property as contemplated herein is

in the best interest of the Estate and its creditors to realize value or the Estate and

creditors. Because the Property primarily is located on leased premises, any delay

in the liquidation of the Property could expose the Estate to security risks and

unnecessary administrative expense. A prompt sale is therefore appropriate.

                 10.     Before the petition was filed, all of the Hawaii locations were

subject to complaints for summary possession and a review of the docket in the

civil cases indicates that writs of possession were issued, in almost all of the

proceedings, except for the Isenberg location.


                       Virginia Lumapas Taran v. Ezogiku Inc., et. al., Civil No.
                       1RC19-1-00537(Honolulu District, State ofHawaii)

                       St. Louis Alumni Association v. AguPlus LLC, Civil No. 19-1-
                       7060(Honolulu District, State ofHawaii)

                       GGP Ala Moana LLC v. Iyo Seimen USA, Inc., et. al., Civil No.
                       1RC19-1-5527(Honolulu District, State ofHawaii)

                       Roland Casamina v. AguPlus, et. al., Civil No. 1RC19-1-05938
                      (Honolulu District, State ofHawaii)

589369v1/19-1105KG
                                               4
 U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 97 Filed 01/27/20 Page 8 of 13
                          Kapolei v. AguPlus LLC, et. al., Civil No. 1RC19-1-04563
                         (Honolulu District, State ofHawaii)

                         Pearlridge v. AguPlus LLC, et. al., Civil No. 19-1-05055
                         (Honolulu District, State ofHawaii)


                      1 1.   With the entry of the writs of possession pre-petition, several of

the landlords relet the premises. Mr. Brandt has inspected the various former Agu

Ramen locations to see if any identifiable AguPlus property is still available and

removable, or if the personal property has been disposed of by the landlords.

                      12.    Some landlords pre-petition, simply disposed of the furniture,

fixtures and equipment before the Debtors could, post-petition, inventory the

property or the property up for sale.               Mr. Brandt is negotiating with several

landlords to identify and sell some of the equipment that had not been disposed of

by the landlord, and could be identified as being property of the estate, or property

of the landlord, or property of the new tenant.

                  13.        I also will sell any other property owned by Debtor not located

at the leased premises that I find and determine is appropriate to include in the

proposed sale, including property at a public storage locker in Pearl City, Hawaii,

by separate motion (Exhibit B to be provided), as additional personal property is

`identified" sold or liquidated.




589369v1/19-110/JKG
                                                  5
 U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 97 Filed 01/27/20 Page 9 of 13
                       I DECLARE UNDER PENALTY OF PERJURY THAT THE

     FOREGOING IS TRUE AND CORRECT.

                       DATED: Honolulu,Hawaii, January 22,2020.



                                               RIKA TAKAHASHI




     589369v1/19-110/JKG
                                              6




U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 97 Filed 01/27/20 Page 10 of 13
                                                          Scanned with CamScanner
Items Current Bid Summary

     Lot   Title.

1          Bar-Height Pedestal Table (48" x 30" x 42"H) w/4 Red Metal Chairs
2          Bar-Height Pedestal Table (48" x 30" x 42"H) w/4 Red Metal Chairs

3          Bar-Height Pedestal Table (48" x 30" x 42"H) w/4 Red Metal Chairs
4          Wood Laminate Table (8ft x 30" x 30.5"H) w/ 10 Red Metal Chairs

5          Wood Laminate Table(48" x 30" x 30.5"H) w/ 4 Red Metal Chairs
6          Wood Laminate Table(48" x 30" x 30.5"H) w/ 4 Red Metal Chairs
7          Wood Laminate Table(48" x 30" x 30.5"H) w/ 4 Red Metal Chairs
8          Wood Laminate Table (48" x 30" x 30.5"H) w/4 Red Metal Chairs

9          Row of4 Tables(48" x 30" x 30"H each),3 Booth Bench Seats &4 Red Metal Chairs

10         Row of4 Tables(30" x 24" x 30"H each),3 Single Booth Bench Seats & 2 Red Metal Chairs

11         Row of4 Tables(30" x 24" x 30"H each), 3 Single Booth Bench Seats & 2 Red Metal Chairs
12         Row of4 Tables (30" x 24" x 30"H each), 3 Single Booth Bench Seats & 2 Red Metal Chairs
13         True TUC-48 Double Door Undercounter Refrigerator 48" x 30" x 36"H
14         True GDM-23-HC Glass Door Refrigerated Merchandiser 27"W x 30"D x 78.5"H

                                                                  1




                                                                  Exhibit A



       U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 97 Filed 01/27/20 Page 11 of 13
     Lot   Title

15         Maruzen Unit 22"W x 29"D x 41" back height

16         Pitco Stainless Steel Commercial Deep Fryer 16"W x 34"D x 45.5" back ht

17         American Range Single Countertop Burner 18"W x 20.5"D x 19"H

18         American Range Countertop 4-Burner Unit 24"W x 29.5"D x 14.5"H

19         Square Stainless Steel Work Table w/ Edges & Undershelf 36.5"W x 30"D x 25"H

20         Tanico Commercial 6 Hole Noodle Cooker Pasta Cooking Machine 25.5"W x 29.5"D x 41"H
21         Stainless Steel Double Sink w/ 2 Faucets 36"W x 21"D x 35.5"H
22         Freestanding Stainless Steel Double Sink w/ 2 Faucets & Counter 57"W x 24"D x 33"H

23         Turbo Air TST-48SD Double Door Refrigerated Sandwich Prep Table 48" x 30" x 44" back ht

24         Nemco Bargreen Ellingson Commercial Food Warmer 14.5"W x 22.5"D x 8.5"H

25         Rectangle Stainless Steel Work Table w/ Undershelf 14.5"W x 22.5"D x 27.5"H

26         True TWT-48 Double Door Worktop Undercounter Refrigerator 48.5" x 30.5" x 36" surface ht

27         Sharp 1000W/R-21LC Microwave Oven 20.5"W x 15"D x 12"H

28         Atlanta Culinary Equipment SEE18181P Stainless Steel Sink (approx. 21" x 19")

29         Stainless Steel Solid Wall Mount Utility Shelf(120" Long, 12" Depth)

30         Stainless Steel Solid Wall Mount Utility Shelf(120" Long, 12" Depth)

32         Stainless Steel Single Sink w/ Faucet 27"W x 27.5"D x 45" back ht
33         Wall Mounted Magnet Knife Holder w/ 5 Knives

34         Stainless Steel Commercial Deep Fryer w/ Misc Baskets 26"W x 33.5"D x 45"H

35         True T-43F Solid 2 Door Reach-In Freezer 47"W x 30"D x 83"H

36         Stainless Steel Commercial Prep Table w/ Open Front Shelf & Cabinet 48"W x 30"D. 35.5" surface ht

37         Elkay Foodservice Products MO1 Stainless Steel Wall Mount Utility Shelf(36" Long, 12" Depth)

38         Elkay Foodservice Products MO1 Stainless Steel Wall Mount Utility Shelf(36" Long, 12" Depth)
39         Hoshizaki Model KM-515MAH Ice Cube Machine w/ Bin 22.5"W x 33"D x 76.5"H

40         GSW Stainless Steel Work Table w/ Undershelf 60" x 30" x 35.5"H

41         Qty 3 Nemco Commercial Soup Warmers
42         Qty 3 Gray Rolling Heavy Plastic Trash Cans(2-Ft Tall)

43         Metal Wire Shelf(36"W x 16"D x 55"H) w/ Contents: Scale, Glasses, Trays, etc

44         Freestanding Stainless Steel Single Sink w/ Faucet 19" x 14.5"

45         Qty 2 Elkay Foodservice Products MO1 Stainless Wall Mount Utility Shelf(36"Long x 12" Depth)

46         Jackson Conserver XL Commercial Dishwasher & Double Sink Unit(main unit 74"L x 30.5"D, sink unit 56

47         True T-49 Solid 2 Door Reach-In Commercial Refrigerator 54"W x 30"W x 83"H, Has Wheels

48         True T-439 Solid 2 Door Reach-In Commercial Refrigerator 47"W x 30"W x 83"H, Has Wheels

49         Qty 2 Short Stainless Steel Stands (each 18" x 28" x 16.5"H)

50         Alto-Shaam Model 1200-UP Halo Heat 2 Section Rolling Cook & Hold Oven 25"W x 29"D x 75"H

51         Yamato S1284US Ramen Noodle Maker, Press & Cutter Machine 54"W x 32"D x 56.5 overall ht(SEE NOTE)

52         Thunder Group 4-Tier Shelving Unit 47.5"W x 24"D x 74"H

53         Multiple Misc Cartons Indoor/Outdoor Ceramic Tile & Trim

54         LG Direct Drive Stacking Front Loading Washer(model WM1355HW)& Dryer(model DLEC855W),66.5" Ht St

55         Freestanding Stainless Steel Double Sink w/ Faucet 44.5" x 24.5" x 45" back ht

56         Qty 6 Misc Heavy Duty Stackable Plastic Trays Bins
57         Frigidaire Top Loading Freezer Unit 37"W x 20"D x 32"H

58         Eagle Stainless Steel Work Prep Table w/ 2 Undershelves 48" x 18" x 33.5"H

59         Thunder Group 4-Tier Wire Shelf Unit 47.5"W x 24"D x 74"H

60         Multiple Misc Black Serving Plats & Ramen Bowls

                                                                     2
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 97 Filed 01/27/20 Page 12 of 13
     Lot      Title

61           4-Tier Wire Shelving Unit 47.5"W x 18"D x 74"H

62            Qty 3 Plastic Bins w/ Aprons, Three Snow Netting, Mop Heads, etc

63            Metal Locker Unit w/ 15 Individual Locking Compartments(3 vertical units), 1 unit measures 12"W x 1

64            Metal Locker Unit w/ 20 Individual Locking Compartments(4 vertical units), 1 unit measures 12"W x 1

65            Approx. 3 Dozen Libbey 3812 Pilsner Glasses, 12oz

66            Qty 4 Cases(2 dozen each case) Libbey 3057 Perception Stemmed Wine Glasses

67            Qty 4 GSW(model AA-301) Twist Handle Waste Valve

68            Multiple Misc Wood Bamboo Steamer Baskets w/ Lids & Misc Plates

69            Multiple Misc Utensils - Funnels, Strainers, Ladles, etc

70           Qty 5 Heavy Duty Cooking Pots, Stew Pot w/ Lid & Frying Pan
71           Misc Boxes Karat Round Deli Containers, Dart J-Cups, etc

72           Qty 5 Receptable Bins - 3 Rectangle (Black)& 2 Square(Gray)

73           POS Terminal w/ Cords & Epson Receipt Printer

74           3M Micro Touch POS System w/ Card Reader, Cords & Epson Receipt Printer
75           Volcano Compact Portable Gas Stove (model LMS-2500B) w/ 4 Sun M-1 Fuel Cans & Compact Gas Stove

76           Multiple Misc Stainless Steel Bowls, Cooling Racks, Scissors, etc

77           Qty 11 Commercial Baking Pans
78           Qty 4 Stainless Steel Soup Insert Containers w/ 3 Lids

79           Qty 4 Stainless Steel Square Containers w/ I Lid

80           Multiple Misc Size Stainless Steel Soup Stew Insert Serving Containers

81           Corrugated Metal Pig Blackboard & Painted Dancing Pigs Figurine 7.5"H
82           Qty 6 New 'AGU' h2go Force Thermal Beverage Containers in Misc Colors

83           Black Wood Bench w/ Red Upholstered Seat 41.5" x 18" x 17.5"H

84           Black Wood Bench w/ Red Upholstered Seat 41.5" x 18" x 17.5"H

85           Black Wood Bench w/ Red Upholstered Seat 41.5" x 18" x 17.5"H

86           Black Wood Bench w/ Red Upholstered Seat 41.5" x 18" x 17.5"H
87           Multiple Misc Square Plastic Dishwasher Baskets

88           Qty 3 Baby High Chairs & 3 Booster Seats

89           Approx. Qty 15 AGU Pig Emblem Mugs

90           Large Lot of Misc. Lacquered Bowls, Trays, Platters

91           Lot of Banded Bamboo Bowls

92           Misc. Wall-Mount Paper Towel Dispensers & Hand Sanitizer Dispensers

93           Qty 2 Step Ladders



terms of service I privacy policy I contact us




U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 97 Filed 01/27/20 Page 13 of 13
